Citation Nr: 9913972	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-34 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right thigh contusion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1980 to April 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision by the VA RO which denied an increase in a 
noncompensable rating for residuals of a right thigh 
contusion.  This is the only issue properly on appeal at this 
time.  

The Board notes that a May 1998 RO decision granted service 
connection and a 0 percent rating for residuals of a right 
arm laceration, and denied an increase in a 0 percent rating 
for residuals of a right hand laceration.  In July 1998, the 
veteran filed a notice of disagreement with the ratings 
assigned.  In a December 1998 decision, the RO granted a 
higher rating of 10 percent for residuals of a right arm 
laceration.  The RO issued a statement of the case in 
December 1998 on the issues of higher ratings for residuals 
of a right arm laceration and residuals of a right hand 
laceration.  Since then, the veteran has not filed a 
substantive appeal on these issues, and thus the issues are 
not before the Board at this time.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302; 
Roy v. Brown, 5 Vet.App. 554 (1993).


FINDING OF FACT

The veteran's residuals of a right thigh contusion are 
productive of no more than mild or moderate incomplete 
paralysis of the external cutaneous nerve of the right thigh.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
right thigh contusion have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8529 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from February 
1980 to April 1983.  A review of his service medical records 
reveals that in November 1981, he suffered a contusion of the 
right upper thigh in an accident in which the thigh 
reportedly was caught between a boat and a screw guard.  He 
received conservative treatment for the injury including 
light duty for one week.  Later service medical records 
describe no residuals of the right thigh contusion.  On the 
service separation examination in April 1983, the lower 
extremities and neurological system were normal.  

Post-service medical records are negative for treatment of 
residuals of a right thigh contusion.  

During a June 1989 VA compensation examination, the veteran 
complained of pain and numbness in both thighs.  The X-ray 
report reveals no bone or soft tissue pathology of either 
thigh.  The diagnosis was pain in both thighs secondary to 
previous trauma.  

In a July 1989 decision, the RO granted service connection 
and a 0 percent rating for residuals of a contusion to the 
right thigh.  

VA medical records from March to May 1997 show the veteran 
was treated for alcohol dependence, and during such treatment 
in May 1997 he related that he had numbness in both legs and 
his right arm.

VA hospital records from June 1997 reveal that the veteran 
was admitted for treatment of right tibia and fibula 
fractures after falling in his home.  On examination, his 
right lower extremity was found to be neurovascularly intact 
with significant swelling and soft tissue trauma to the zone 
of injury.  He underwent an open reduction and internal 
fixation with external fixation of the right tibia.  

In June 1997, the veteran filed a claim for an increased 
(compensable) rating for his service-connected right thigh 
condition.  

During an August 1997 VA physical therapy visit related to 
the right leg fracture, the veteran reported that he had a 
history of decreased sensation of his lower extremities 
secondary to crush injuries.  Sharp-dull testing revealed a 
50 percent decrease in sensation.  

Subsequent medical records describe continued treatment for 
various conditions including status post right leg fracture 
and alcohol abuse. 

On VA compensation examination in December 1997, the veteran 
related that he had a history of a contusion to his thighs in 
a service boat accident.  He said that since that time he had 
some intermittent burning and tingling involving the outer 
aspects of both thighs.  He reported that his symptoms were 
more prominent when he was tired.  No focal weakness was 
noted.  He reported that he recently suffered a fracture to 
his right leg.  On neurologic examination, strength was 
normal in all four extremities.  Sensory examination was also 
normal.  Reflexes were symmetric.  Plantar responses were 
flexor.  It was noted that he had an antalgic gait due to the 
recent right leg injury.  Straight leg raising test was 
negative.  The diagnostic impressions were probable bilateral 
lateral cutaneous neuropathy of the thighs and history of 
contusion of the thigh.  The examiner reported that the 
veteran's neurological examination was essentially normal.  
It was noted that he had dysesthesia in the distribution of 
the lateral cutaneous nerve of the thigh.  The examiner 
remarked that although lateral cutaneous neuropathy of the 
thigh most often occurs from no particular cause, the veteran 
reported that these symptoms began after contusion of the 
thighs.  It was noted that such neuropathy may also be 
associated with obesity as well as wearing tight clothing.  

Subsequent VA treatment records, dated to May 1998, do not 
note the service-connected right thigh condition.  The 
records refer to unrelated ailments, such as right leg 
fracture residuals. 

II.  Analysis

The veteran's claim for an increased rating is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The veteran's residuals of a right thigh contusion are rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8529.  This code 
provides that mild or moderate paralysis of the external 
cutaneous nerve of the thigh warrants a noncompensable 
rating.  A 10 percent evaluation will be assigned where there 
is evidence of severe to complete paralysis of the external 
cutaneous nerve of the thigh.  

The evidence shows that the veteran suffered a contusion of 
the right upper thigh during service in 1981, although 
subsequent service records, including the 1983 separation 
examination, show no residuals of the contusion.  Post-
service medical records are negative for treatment of a right 
thigh condition.  Recent medical records refer to unrelated 
ailments such as the non-service-connected right leg 
fracture, and impairment from that condition may not be 
considered when rating the service-connected right thigh 
contusion residuals.  38 C.F.R. § 4.14.

During the 1997 VA examination, the veteran complained of 
intermittent burning and tingling involving the outer aspects 
of both thighs (only disability of the right thigh is 
service-connected).  Strength was normal in all four 
extremities.  Sensory examination was also normal and 
reflexes were symmetric.  The diagnostic impressions were 
probable bilateral lateral cutaneous neuropathy of the thighs 
and history of contusion of the thighs.  The examiner noted 
the veteran had some dysesthesia of the lateral cutaneous 
nerve but that neurological examination was essentially 
normal.  In the judgment of the Board, the veteran's right 
thigh disability results in no more than mild or moderate 
incomplete paralysis of the external cutaneous nerve of the 
right thigh, and such supports no more than the current 
noncompensable rating.  See note at 38 C.F.R. § 4.124a 
concerning diseases of the peripheral nerves (when 
involvement is wholly sensory, the rating should be for mild 
or at most moderate incomplete paralysis).  The evidence does 
not reflect severe to complete paralysis of the external 
cutaneous nerve of the right thigh as required for a 10 
percent rating under Diagnostic Code 8529.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a compensable rating for service-connected 
residuals of a contusion to the right thigh must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  


ORDER

An increased (compensable) rating for residuals of a right 
thigh contusion is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

